Ireland, J.
(dissenting, with whom Spina, J., joins). I agree *639with the Appeals Court’s decision to affirm the hearing officer’s decision upholding the Lynn Housing Authority’s (LHA’s) termination of the plaintiff’s Section 8 benefits for many of the reasons the court identified. Carter v. Lynn Hous. Auth., 66 Mass. App. Ct. 117, 125 (2006). Although the hearing officer did not make specific findings concerning credibility and the weight of evidence presented to him, I conclude that it is implicit in his written decision that he considered evidence of mitigating circumstances presented by the plaintiff who, under the pertinent regulations, bore the burden of producing it. The decision also demonstrates that the hearing officer understood that he had discretionary authority to terminate her assistance. Thus, however harsh the result in this case, I do not agree with the court’s conclusion that the hearing officer’s written decision in this case was “fatally defective,” because the decision does not permit the court to determine whether the hearing officer knew that he had discretionary authority under the pertinent regulations to consider all circumstances in this case. Ante at 635.
Although the regulations do not explicitly place the burden of producing evidence of mitigating factors on a tenant, I conclude that it is implied by the provisions of 24 C.F.R § 982.555 (2006), governing the informal hearing. Under § 982.555(e)(5), the family must be given the opportunity to produce evidence and question any witnesses. The family has access to documents in a public housing authority’s (PHA’s) possession relevant to the hearing. See 24 C.F.R. § 982.555(e)(2)(i). A PHA has the opportunity to conduct discovery and present evidence, but there is no requirement that the PHA itself must present any evidence in its possession that could be considered as a mitigating factor in a tenant’s case. See 24 C.F.R. § 982.555. Moreover, there is no provision that mandates that the hearing officer act as an advocate for a tenant or actively elicit information regarding mitigating circumstances. Id. Thus, I conclude that the court’s suggestion, ante at note 17, that a hearing officer should actively elicit evidence about mitigating circumstances from a tenant by asking questions about all possible factors in mitigation and drawing inferences from observations of the tenant that are not based on evidence presented, is not envisioned by the Federal regulatory framework. *640See 24 C.F.R. § 982.555.1 The logical inference from the regulatory language as I read it is that a tenant who wants a hearing officer to consider mitigating circumstances must present them herself.2
Here, there is no evidence in the record that the hearing officer or the LHA in this case affirmatively assisted the plaintiff. However, the LHA’s termination letter to the plaintiff included a directive to bring correspondence and documents in support of her appeal to the hearing, as well as the address of a legal service agency in Lynn that could provide her with legal assistance.3 The regulations do not require any additional aid to the tenant.
I do not agree with the court’s conclusion that the hearing officer made no factual findings or that his decision did not indicate that he was aware of his discretion to consider relevant circumstances. Ante at 637. Citing testimony and specific exhibits presented, he stated in his decision, albeit in a section entitled “The Hearing,” instead of “Findings,” that at the hearing, the plaintiff “denied leaving the apartment in any disrepair or with any damages beyond reasonable wear and tear” and that she presented evidence “regarding the condition of the apartment (Carter Exhibit 5) and also noted that in the Answers to Interrogatories (Carter Exhibit 6) the landlord stated he had made all repairs.” The hearing officer also acknowledged that the plaintiff’s two witnesses testified that they knew the plaintiff *641and had observed that she “kept up her unit.” I conclude, contrary to the court, ante at 635, that the hearing officer’s written decision leaves little question that either he did not credit this evidence or he credited the evidence but still concluded that there had been a breach caused by someone for whom the plaintiff was responsible. See 24 C.F.R. § 982.404(b)(1)(iii) (2006) (The family is responsible for a breach of the [housing quality standards] that is caused by . . . [a]ny member of the household or guest. . .”).
Certainly it would have been better for the hearing officer to state specifically his findings of credibility and that he weighed the plaintiff’s evidence that she did not damage the property against the fact that she had a judgment against her for such damage.4 However, the credibility and weight he assigned to the evidence were implicit in his decision. See Adoption of Nancy, 443 Mass. 512, 516 (2005). The regulations do not require more of the hearing officer. Neither the Federal regulations that create the informal review process for termination of Section 8 benefits, see 24 C.F.R. § 982.555, nor the constitutional mandates of due process require the issuance of a long and detailed decision by a hearing officer. See Goldberg v. Kelly, 397 U.S. 254, 271 (1970) (“the decision maker should state the reasons for his determination and indicate the evidence he relied on . . . though his statement need not amount to a full opinion or even formal findings of fact and conclusions of law”).5
Moreover, the plaintiff here does not appear to argue that the *642hearing officer omitted anything presented by the plaintiff herself at the hearing from his recital of the evidence, nor does she assert that she wanted to present evidence of her poverty and disability. A hearing officer cannot refuse to consider relevant mitigating circumstances presented at the hearing. However, as the Appeals Court recognized, his actual consideration of the mitigating factors — the determination of the weight of each factor and the balancing of those factors against other evidence — is firmly committed to his discretion. See Carter v. Lynn Hous. Auth., 66 Mass. App. Ct. 117, 125 (2006). See also Davis v. Boston Elevated Ry., 235 Mass. 482, 496 (1920) (discretion “imports the exercise of discriminating judgment within the bounds of reason”). If a tenant challenges the decision of a hearing officer in State court, the court must not “simply substitute [its] judgment for that of the judge, rather, [it] ask[s] whether the decision in question ‘rest[s] on whimsy, caprice, or arbitrary or idiosyncratic notions.’ ” Boulter-Hedley v. Boulter, 429 Mass. 808, 811 (1999), quoting Bucchiere v. New England Tel. & Tel. Co., 396 Mass. 639, 642 (1986).
Unlike the court, ante at 637, I also conclude that it is evident that the hearing officer explicitly recognized his discretion whether to terminate assistance. He stated that there was a court decision against the plaintiff awarding her former landlord damages for waste; that the housing authority had grounds to terminate the plaintiff’s assistance because 24 C.F.R. § 982.404(b)(3) “states that if a family has caused such a breach, the housing authority ‘must take prompt and vigorous action . . .’ and may terminate assistance” (emphasis added); and that the assistance is “HERE*643BY FOUND TO BE TERMINATED.” In addition, as the Appeals Court recognized, the plaintiff did not present any evidence to the hearing officer in support of a lesser sanction. See Carter v. Lynn Hous. Auth., supra at 125.6
Here, the hearing officer did all that he was required to do based on the evidence presented at the informal hearing. There is no indication in the record, nor does the plaintiff assert, that evidence of her disability and her very low income was presented at the hearing,7 and therefore the hearing officer did not err by failing to consider them as mitigating circumstances. The testimony the plaintiff presented at the hearing concerning the condition of her apartment, which she points to as another possible mitigating circumstance, was implicitly considered (and rejected) *644by the hearing officer in his decision. The hearing officer determined that the evidence (including the judgment against her) showed that the plaintiff or a family member had damaged the property. There was no evidence that the damage was caused by anyone else, and the fact that it may have been caused by a family member rather than the plaintiff herself would not operate to mitigate the plaintiff’s liability for it. See 24 C.F.R. § 982.404(b)(1)(iii). Furthermore, the testimony at the hearing that the plaintiff cites concerning the results of the summary process case, and her suggestion that the settlement of the summary process case could have been a motivating factor in the landlord’s claim for damages, did not constitute evidence of a relevant mitigating factor.
Federal law is clear that Congress has vested much power in housing authorities to administer public housing programs. See 42 U.S.C. § 1437(a)(C) (2000) (“It is the policy of the United States ... to vest in public housing agencies that perform well, the maximum amount of responsibility and flexibility in program administration”). This power concerning the termination of Section 8 benefits is set forth explicitly in 24 C.F.R. §§ 982.551 et seq. Whatever my personal views about the power the regulations give to a PHA and the consequences for the plaintiff in this case, I cannot say that the hearing officer did not fulfil his duty under the regulations. Accordingly, I respectfully dissent.

I do not disagree that a hearing officer may ask such questions. See generally McLaughlin v. Municipal Court of the Roxbury Dist. of Boston, 308 Mass. 397, 405 (1941). See ante at note 17.


Even if a PHA has some knowledge concerning mitigating factors, a tenant is in the best position to provide this evidence. See Andover Hous. Auth. v. Shkolnik, 443 Mass. 300, 313 (2005) (“Placing the burden on a tenant to acknowledge a disability and the role it may play in a purported lease violation would relieve a housing authority, which may be unable to access adequate information, of that difficult task”). In most cases, and certainly here, a tenant would have information pertaining to these factors that would be unavailable to the PHA or the hearing officer. See 24 C.F.R. § 982.552(c)(2)(i) (listing the seriousness of the case, the extent of participation or culpability of individual family members, the disability of a family member, and the effects of termination of assistance on other family members who were not involved in the action as mitigating factors).


The regulations do not require the termination letter to include information about obtaining legal assistance.


I note that, according to the decision of the Housing Court magistrate who found the plaintiff liable for “waste,” the landlord provided a videotape “of the property after the tenant had vacated.” The record does not indicate the date the videotape was made, although typically dates do appear on videotapes. The judge listed the damages for which the plaintiff was liable as “[ljight fixtures,” “[b]edroom wall repair and papering,” “[rjepair of holes in walls," “[djisconnect gas dryer,” “[hjouse cleaning,” “[w]indow and screen replacement/repair,” “[hjole in shower panel,” “[sjoap dishes replacement/ installation,” “[bjathroom sink replacement/installation,” and “[djoor locks and door replacement/installation.”


This is unlike Commissioner of Revenue v. Lawrence, 379 Mass. 205, 207 n.4 (1979), referenced by the court, ante at note 16, as support for its conclusion that the hearing officer’s report contained deficient factual findings. The Lawrence case, which examined the findings of a hearing officer designated by the Civil Service Commission (commission) at a hearing pursuant to G. L. c. 31, § 43, see id. at 206, is inapposite here where the hearing officer exer*642cised his authority under an entirely different framework. See 24 C.F.R. § 982.555 (2006). Specific factual findings by the hearing officer were especially important in the Lawrence case because of the complex role that the hearing officer’s findings played in the commission’s decision. See Commissioner of Revenue v. Lawrence, supra at 210 (“The commission may reject the conclusions of the hearing officer with respect to guilt or innocence on certain charges as well as the hearing officer’s recommendation as to disposition, and may rest its own decision on the subsidiary findings, as long as its decision can be justified on the basis of the accepted findings”). Cf. Wojcik v. Lynn Hous. Auth., 66 Mass. App. Ct. 103, 114 (2006) (stating that under Federal regulations, a PHA’s review of a hearing officer’s decision is confined to whether the decision was contrary to the regulations or Federal, State, or local law).


The Federal regulatory provisions cited by the Housing Court judge in support of his conclusion that the hearing officer did not consider other remedies do not apply to the plaintiff’s case. Title 24 C.F.R. § 982.404(b)(2) provides that “[i]f [a housing quality standard] breach caused by the family is life threatening, the family must correct the defect within no more than 24 hours. For other family-caused defects, the family must correct the defect within no more than 30 calendar days (or any PHA-approved extension).” The plaintiff testified at the informal hearing that she moved out of the apartment on September 1, 2002. The hearing took place on May 8, 2003. There was no evidence at the hearing that the damage to the apartment had not yet been repaired or that the plaintiff was in a position to repair the damage. Title 24 C.F.R. § 982.552(c)(1)(vi) provides that the PHA “may at any time deny program assistance for an applicant, or terminate program assistance for a participant. . . [i]f the family has not reimbursed any PHA for amounts paid to an owner under a [housing assistance program] contract for rent, damages to the unit, or other amounts owed by the family under the lease.” There is no indication from the record that there was evidence presented at the informal hearing that the plaintiff or her family had reimbursed the LHA for the damage to the apartment. In addition, although both provisions set forth sanctions that the hearing officer potentially could have imposed other than termination, neither requires consideration.


There is no transcript or recording of the informal hearing. The only account of the informal hearing that is provided in the record is the hearing officer’s account in his decision, which does not mention evidence of the plaintiff’s disability or her very low income. Contrary to the contention of the court, ante at note 15, Nothing in the record before us suggests that the tenant’s disability (her severe hearing loss) and her economic fragility were obvious to the hearing officer. See id. Although all recipients of Section 8 assistance, by definition, see 24 C.F.R. § 982.201(b) (2006), have a low income, there was no evidence before the heating officer that the plaintiff suffered from greater economic fragility than other Section 8 recipients. As stated supra, the plaintiff does not argue here that she tried to present such evidence.